Title: To Alexander Hamilton from James McHenry, 21 August 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department 21. August 1799
          
          Lieutenant Samuel W. Church of Captain Ashmuns Company in the fourteenth regiment of Infantry has requested permission to resign his Office and has presented circumstances which have induced to the granting of his request. You will be pleased to cause to be signified to him that his resignation is accepted and inform me of the date of the said Notification.
          I am Sir with great respect Your obedient servant
          
            James McHenry
          
          Major General Hamilton New York.
        